         Case 3:16-cv-01197-CSH Document 81 Filed 07/10/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
____________________________________
                                              )
A.R., on behalf of a Class of those similarly )
situated,                                     )
                                              )
               Plaintiff,                     ) No. 3:16-cv-1197 (CSH)
                                              )
               v.                             )
                                              )
CONNECTICUT STATE BOARD OF                    ) JULY 10, 2020
EDUCATION,                                    )
                                              )
               Defendant.                     )
____________________________________)

               PERMANENT INJUNCTION JUDGMENT AND ORDER

HAIGHT, Senior District Judge:

       The current or future refusal of Defendant Connecticut Board of Education to provide

Plaintiff A. R. and the members of the Class a free appropriate public education pursuant to the age

limitations established by Conn. Gen. Stat. § 10-76d(b) and Conn. Agencies Reg. § 10-76d-1(a)(4)

violates the IDEA, 20 U.S.C. §§ 1412(a)(1), 1407, and 1412(11). This conclusion is explained in

the Court’s Ruling on cross-motions for summary judgment filed on June 10, 2020, and reported at

2020 WL 3086032, familiarity with which is assumed.

       Accordingly, pursuant to Rule 65(d) of the Federal Rules of Civil Procedure, and in

accordance with Rule 58(a), it is hereby ADJUDGED and ORDERED that the Defendant, its

successors in office, agents, servants, employees, and attorneys, and those in active concert and

participation with any of the foregoing who receive actual notice of this Order, are:

       PERMANENTLY ENJOINED from terminating a free appropriate public education as to



                                                 1
         Case 3:16-cv-01197-CSH Document 81 Filed 07/10/20 Page 2 of 2




Plaintiff A.R. and the members of the Class before they reach the age of 22.

Dated: New Haven, Connecticut
       July 10, 2020

                                                     /s/ Charles S. Haight, Jr.

                                                    CHARLES S. HAIGHT, JR.
                                                    Senior United States District Judge




                                                2
